DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Carl T. REED on 03/03/2022.

Claims:
Please cancel claims 2 and 8.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1, a printing apparatus, comprising: 
 	a printing unit configured to perform printing on a printing medium; 
 	a transporting belt configured to transport the printing medium, the transporting belt having an endless shape; and 
 	a roller configured to circulate the transporting belt, the roller having a cylindrical shape, wherein 
 	a magnetic scale is arranged at the transporting belt along a transport direction of the printing medium, the magnetic scale having a magnetic pole changing at a predetermined pitch,

 	a circumferential length of the outer circumferential surface of the roller is an integer multiple of the pitch of the magnetic scale.

5.	U.S. Patent application publication number 2018/0099813 to Bassi et al. disclosed a similar invention with a transporting belt configured to transport the printing medium, the transporting belt having an endless shape; and a magnetic scale arranged at the transporting belt along a transport direction of the printing medium, the magnetic scale having a magnetic pole changing at a predetermined pitch. Unlike in the instant application, Bassi et al. are silent about “a roller configured to circulate the transporting belt, the roller having a cylindrical shape, wherein the roller has an outer circumferential surface constituted of a magnetic body, and is in contact with the transporting belt at the outer circumferential surface, and a circumferential length of the outer circumferential surface of the roller is an integer multiple of the pitch of the magnetic scale”.

6.	U.S. Patent application publication number 2008/0218577 to Suzuki et al. also disclosed a similar invention in Fig. 1 and in paragraph [0051], with a transporting belt configured to transport the printing medium, the transporting belt having an endless shape; and a magnetic scale arranged at the transporting belt along a transport direction of the printing medium, the magnetic scale having a magnetic pole changing at a predetermined pitch, wherein said pitch corresponds to liquid ejection intervals. Unlike in the instant application, Suzuki et al. are silent about “a roller configured to circulate the transporting belt, the roller having a cylindrical shape, wherein the roller has an outer circumferential surface constituted of a magnetic body, and is in contact with the transporting belt at the outer circumferential surface, and a circumferential 

7.	U.S. Patent application publication number 2001/0055040 to Nojima also disclosed a similar invention in Fig. 6A and in paragraph [0044]. Unlike in the instant application, Nojima is also silent about “a transporting belt configured to transport the printing medium, the transporting belt having an endless shape; and a magnetic scale is arranged at the transporting belt along a transport direction of the printing medium, the magnetic scale having a magnetic pole changing at a predetermined pitch, a circumferential length of the outer circumferential surface of the roller is an integer multiple of the pitch of the magnetic scale”. 

8.	Chinese Patent application publication number CN101359210 to Yamaguchi et al. also disclosed a similar invention with a transporting belt configured to transport the printing medium, the transporting belt having an endless shape; and a magnetic scale arranged at the transporting belt along a transport direction of the printing medium, the magnetic scale having a magnetic pole changing at a predetermined pitch, wherein said pitch corresponds to a distance between a first detection unit and a second detection unit that are configured to detect the position of the magnetic scale’s marks on the belt. Unlike in the instant application, Yamaguchi et al. are silent about “a roller configured to circulate the transporting belt, the roller having a cylindrical shape, wherein the roller has an outer circumferential surface constituted of a magnetic body, and is in contact with the transporting belt at the outer circumferential surface, and a circumferential length of the outer circumferential surface of the roller is an integer multiple of the pitch of the magnetic scale”.

9.	The disclosure of the instant application is pertinent because the Applicant invention provides a more frequent and efficient position adjustment between the conveyor belt and the 

10.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/YAOVI M AMEH/Primary Examiner, Art Unit 2853